Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000480
                                                       13-OCT-2014
                                                       09:49 AM




                          SCPW-14-0000480


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     JOE CROFFORD, Petitioner,


                                vs.


        THE HONORABLE SHERRI ANN L. IHA, District Family

Court Judge, Family Court of the First Circuit, Respondent Judge, 


                                and


                    KRISTI ADACHI, Respondent.



                        ORIGINAL PROCEEDING

                       (FC-D NO. 13-1-7625)


          ORDER GRANTING PETITION FOR WRIT OF PROHIBITION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           We have considered Petitioner Joe Crofford’s petition

for a writ of prohibition, filed on February 25, 2014, the

supplement to the petition, the response filed by Respondent

Kristi Adachi, the respective supporting documents, and the

record.   Under the circumstances of this case, the family court’s

issuance of the February 12, 2014 “Order Directing Seizure of Any

and All Computers and Data Storage Devices in Plaintiff’s

Possession or Control” ex parte and outside any formal discovery

request was a flagrant and manifest abuse of discretion, and,

accordingly, a writ of prohibition is warranted.   See Honolulu

Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a

writ of prohibition “is an extraordinary remedy . . . to restrain

a judge of an inferior court from acting beyond or in excess of

his jurisdiction”).   Therefore, 

          IT IS HEREBY ORDERED that the petition is granted. 

Respondent is directed to promptly deliver to Petitioner, through

respective counsel, the computer and data storage devices removed

from Petitioner’s possession and specifically identified on pages

2-3 of Exhibit “3” attached to the petition.   The family court

may take appropriate steps to preserve and protect the property

and information.   This order shall not be construed as

determining the rightful ownership of the property in question. 

          DATED: Honolulu, Hawai'i, October 13, 2014.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2